Suit by Woodrow Harris and another, trading as Harris Brothers Produce Company, against Citizens Insurance Company of New Jersey, a corporation, to recover on a fire insurance policy. Verdict and judgment for plaintiffs, and defendant appeals.
Judgment reversed and new trial awarded.
Appellees were the owners of a curb market store and stock of goods, both of which were insured with appellant, the store for $500.00 and the stock of goods for $2000.00. They were damaged by fire while the policy was in effect. An agreement as to the amount of damages failed to materialize so this suit was brought by the insured against the insurer, resulting in a verdict in favor of the plaintiff for damages in the sum of $1250.00 plus attorney's fees of $250.00. Final judgment was entered on the verdict and the defendant appealed.
The record has been examined and we do not think the evidence supports the verdict. As to the stock of goods, the primary evidence consisted of (1) an inventory made by the insurance adjuster and an employee of the insured the day after the fire, and (2) an inventory made by the insured long after the fire. The latter inventory was made from memory and was based on estimates absent written records. There was direct and indirect parol testimony supporting each inventory but the jury did not adopt either as a basis for their verdict and we cannot take the evidence and deduce the verdict rendered. It is not the province of the Court to weigh evidence and determine its credibility but there must be a logical relation between the verdict and the evidence, it cannot be based on speculation.
The evidence reveals damage to the plaintiffs but we are unable to reconcile the verdict as a whole with the evidence, so the judgment is reversed and a new trial awarded.
Reversed for a new trial.
ADAMS, C.J., and THOMAS and BARNS, JJ., concur.